         Case 20-30808-KRH                       Doc 1      Filed 02/17/20 Entered 02/17/20 11:06:01                             Desc Main
                                                           Document      Page 1 of 28
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                           Eastern District of Virginia
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/19
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Pier 1 Imports (U.S.), Inc.


                                                 N/A
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          100 Pier 1 Place
                                          Number            Street                                    Number         Street


                                                                                                      P.O. Box
                                          Fort Worth, Texas 76102
                                          City                            State     Zip Code          City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Tarrant County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 www.pier1.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:




      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         Case 20-30808-KRH                      Doc 1      Filed 02/17/20 Entered 02/17/20 11:06:01                                Desc Main
                                                          Document      Page 2 of 28
Debtor            Pier 1 Imports (U.S.), Inc.                                          Case number (if known)
           Name



                                                A. Check One:
7.   Describe debtor’s business
                                                ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                                ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                                ☒ None of the above

                                                B. Check all that apply:
                                                ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                                ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                   § 80a-3)
                                                ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                                C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                                4422 (Home Furnishing Stores)

8. Under which chapter of the                   Check One:
   Bankruptcy Code is the
   debtor filing?                               ☐ Chapter 7

                                                ☐ Chapter 9

                                                ☒ Chapter 11. Check all that apply:

                                                                  ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                    insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                    4/01/22 and every 3 years after that).
                                                                  ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                    debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                    of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                    documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  ☐ A plan is being filed with this petition.

                                                                  ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                    creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                  ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                    Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                    Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                    Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                  ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                    12b-2.
                                                ☐ Chapter 12

9. Were prior bankruptcy cases            ☒ No
   filed by or against the debtor         ☐ Yes.       District                           When                      Case number
   within the last 8 years?                                                                        MM/DD/YYYY
     If more than 2 cases, attach a                    District                           When                      Case number
     separate list.                                                                                MM/DD/YYYY

10. Are any bankruptcy cases              ☐ No
    pending or being filed by a           ☒ Yes.                                                                    Relationship     Affiliate
                                                       Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                           District    Eastern District of Virginia
     List all cases. If more than 1,                                                                                When             02/17/2020
     attach a separate list.                           Case number, if known _______________________                                 MM / DD / YYYY



     Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 2
             Case 20-30808-KRH                     Doc 1      Filed 02/17/20 Entered 02/17/20 11:06:01                                  Desc Main
                                                             Document      Page 3 of 28
    Debtor           Pier 1 Imports (U.S.), Inc.                                          Case number (if known)
              Name



    11. Why is the case filed in this        Check all that apply:
        district?
                                             ☐     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                   immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                   district.
                                             ☒     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


    12. Does the debtor own or have          ☒ No
        possession of any real               ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
        property or personal property
        that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
        attention?
                                                        ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                             safety.
                                                             What is the hazard?

                                                        ☐    It needs to be physically secured or protected from the weather.

                                                        ☐    It includes perishable goods or assets that could quickly deteriorate or lose value without attention
                                                             (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related assets or
                                                             other options).
                                                        ☐    Other


                                                        Where is the property?
                                                                                             Number          Street



                                                                                             City                                  State       Zip Code



                                                        Is the property insured?
                                                        ☐ No

                                                        ☐ Yes.     Insurance agency

                                                                   Contact name
                                                                   Phone




                           Statistical and administrative information

    13. Debtor's estimation of             Check one:
        available funds
                                           ☒ Funds will be available for distribution to unsecured creditors.
                                           ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

    14. Estimated number of                ☐       1-49                      ☐      1,000-5,000                        ☐    25,001-50,000
        creditors1                         ☐       50-99                     ☐      5,001-10,000                       ☒    50,001-100,000
                                           ☐       100-199                   ☐      10,001-25,000                      ☐    More than 100,000
                                           ☐       200-999



    15. Estimated assets                   ☐       $0-$50,000                ☐      $1,000,001-$10 million              ☒   $500,000,001-$1 billion
                                           ☐       $50,001-$100,000          ☐      $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                           ☐       $100,001-$500,000         ☐      $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                           ☐       $500,001-$1 million       ☐      $100,000,001-$500 million           ☐   More than $50 billion




1      The Debtors’ estimated assets, liabilities, and number of creditors noted here are provided on a consolidated basis.

       Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         Case 20-30808-KRH                     Doc 1       Filed 02/17/20 Entered 02/17/20 11:06:01                                   Desc Main
                                                          Document      Page 4 of 28
Debtor           Pier 1 Imports (U.S.), Inc.                                           Case number (if known)
          Name




16. Estimated liabilities              ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☒    $500,000,001-$1 billion
                                       ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
                                       ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                       ☐       $500,001-$1 million         ☐    $100,000,001-$500 million              ☐    More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of           The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of           petition.
    debtor
                                           I have been authorized to file this petition on behalf of the debtor.
                                           I have examined the information in this petition and have a reasonable belief that the information is true and
                                           correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                           Executed on         02/17/2020
                                                                MM/ DD / YYYY


                                                /s/ Robert J. Riesbeck                                             Robert J. Riesbeck
                                                Signature of authorized representative of debtor                Printed name

                                                Title    Chief Executive Officer




18. Signature of attorney                       /s/ Michael A. Condyles                                        Date        02/17/2020
                                                Signature of attorney for debtor                                           MM/DD/YYYY



                                                Michael A. Condyles
                                                Printed name
                                                Kutak Rock LLP
                                                Firm name
                                                901 East Byrd Street, Suite 1000
                                                Number                 Street
                                                Richmond                                                               Virginia          23219-4071
                                                City                                                                   State               ZIP Code
                                                (804) 343-5227                                                         michael.condyles@kutakrock.com
                                                Contact phone                                                              Email address
                                                27807                                                   Virginia
                                                Bar number                                          State




   Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
     Case 20-30808-KRH                     Doc 1       Filed 02/17/20 Entered 02/17/20 11:06:01        Desc Main
                                                      Document      Page 5 of 28



 Fill in this information to identify the case:
                                                                         ,
 United States Bankruptcy Court for the:
                           Eastern District of Virginia
                                        (State)                                                      ☐ Check if this is an
 Case number (if known):                                  Chapter   11                                   amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Eastern District of Virginia for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Pier 1 Imports, Inc.

                   Pier 1 Imports, Inc.
                   Pier 1 Assets, Inc.
                   Pier 1 Holdings, Inc.
                   Pier 1 Imports (U.S.), Inc.
                   Pier 1 Licensing, Inc.
                   Pier 1 Services Company
                   Pier 1 Value Services, LLC
                   PIR Trading, Inc.
Case 20-30808-KRH           Doc 1     Filed 02/17/20 Entered 02/17/20 11:06:01           Desc Main
                                     Document      Page 6 of 28


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                    )
In re:                                              )     Chapter 11
                                                    )
PIER 1 IMPORTS (U.S.), INC.,                        )     Case No. 20-___________(___)
                                                    )
                          Debtor.                   )
                                                    )

                                LIST OF EQUITY SECURITY HOLDERS

         Debtor               Equity Holders            Address of Equity Holder    Percentage
                                                                                       Held

 Pier 1 Imports (U.S.),                             100 Pier 1 Place
                           Pier 1 Licensing, Inc.                                        100%
 Inc.                                               Fort Worth, Texas 76102
Case 20-30808-KRH           Doc 1      Filed 02/17/20 Entered 02/17/20 11:06:01                Desc Main
                                      Document      Page 7 of 28


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 PIER 1 IMPORTS (U.S.), INC.,                         )    Case No. 20-___________(___)
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                    Shareholder                             Approximate Percentage of Shares Held

Pier 1 Imports Inc.                                                            100%
Pier 1 Assets, Inc.                                                            100%
Pier 1 Licensing Inc.                                                          100%
Charles Schwab Investment Management                                           11.1%
               Case 20-30808-KRH                          Doc 1         Filed 02/17/20 Entered 02/17/20 11:06:01                                  Desc Main
                                                                       Document      Page 8 of 28


    Fill in this information to identify the case:

    Debtor name         Pier 1 Imports, Inc., et al.

    United States Bankruptcy Court for the:        Eastern District of Virginia                                                                      Check if this is an
    Case number (If known):                                                                (State)                                                   amended filing




    Official Form 204
    Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
    Unsecured Claims and Are Not Insiders                                                                                                                           12/15

      A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
      debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
      claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the
      holders of the 50 largest unsecured claims.

                                                                                                                                                   Amount of claim
                                                                                                      Nature of
                                                                                                       claim                           If the claim is fully unsecured, fill in only
                                                                                                                                     unsecured claim amount. If claim is partially
                                                                                                                       Indicate if       secured, fill in total claim amount and
                                                                                                     (for example,
                                                                                                                        claim is     deduction for value of collateral or setoff to
    Name of creditor and complete mailing               Name, telephone number and email              trade debts,
                                                                                                                      contingent,              calculate unsecured claim.
        address, including zip code                        address of creditor contact                bank loans,
                                                                                                                     unliquidated,
                                                                                                      professional
                                                                                                                      or disputed      Total      Deduction
                                                                                                     services, and
                                                                                                                                     claim, if   for value of        Unsecured
                                                                                                      government
                                                                                                                                     partially    collateral           Claim
                                                                                                       contracts)
                                                                                                                                     secured      or setoff1

    GUANGZHOU NANFANG
                                                       CONTACT: Chief Financial Officer
    FURNITURE CO LTD
                                                       PHONE: 020-62856001
    PANYU DONGYONG TOWN
1                                                      FAX: 020-62856003                                Trade             X                                        $5,588,324.69
    SHIJI INDUSTRIAL AREA
                                                       LLX802@163.com
    GUANGDONG
                                                       JOANNA86AUSTIN@126.COM
    CHINA
    MIFACO LTD                                         CONTACT: Chief Financial Officer
    57/16 BINH PHUOC A                                 PHONE: +84 650 711136
2   BINH CHUAN WARD                                    FAX: +84 650 711135                              Trade             X                                        $2,202,416.21
    THUAN AN, 57 590000                                baolong@mifaco.com.vn
    VIETNAM                                            info@mifaco.com.vn
                                                       CONTACT: Chief Financial Officer
    MAERSK
                                                       PHONE: 800321-8807
3   9300 ARROWPOINT BLVD.                                                                               Trade             X                                        $1,603,979.00
                                                       FAX: 704571-4640
    CHARLOTTE, NC 28273
                                                       joe.rodriguez@sealandmaersk.com
    BHATI & COMPANY                                    CONTACT: Chief Financial Officer
    E524 526 ST 10 MIA BASNI                           PHONE: 91-291-2748144
4   PHASE II                                           FAX: 91-291-2748135                              Trade             X                                        $1,317,705.16
    JODHPUR, RJ 342005                                 js@bhati.com
    INDIA                                              deepak@bhati.com
    SHENZHEN OULUO FURNITURE CO LTD
    13 SHAHE RD., DAWAN VLG.                           CONTACT: Chief Financial Officer
    DAKANG COMMUNITY                                   PHONE: (86) 755 84262029
5                                                                                                       Trade             X                                        $1,274,906.71
    HENGGANG BLOCK                                     FAX: 86-755 84262012
    LONGGANG                                           phyllis@novita.net.cn
    SHENZHEN, GD 518115 CHINA
    TAURUS HOME FURNISHING LLP                         CONTACT: Chief Financial Officer
    PLOT NO. 166, SECTOR 5,                            PHONE: 124-4594900
6                                                                                                       Trade             X                                        $1,220,018.40
    IMT MANESAR                                        santosh.singh@taurushome.com
    GURGAON, HR 122051 INDIA                           headoffice@taurushome.com


      1
          The Debtors reserve the right to assert setoff and other rights with respect to any of the claims listed herein.
             Case 20-30808-KRH                  Doc 1        Filed 02/17/20 Entered 02/17/20 11:06:01                             Desc Main
                                                            Document      Page 9 of 28


                                                                                                                                   Amount of claim
                                                                                      Nature of
                                                                                       claim                           If the claim is fully unsecured, fill in only
                                                                                                                     unsecured claim amount. If claim is partially
                                                                                                       Indicate if       secured, fill in total claim amount and
                                                                                     (for example,
                                                                                                        claim is     deduction for value of collateral or setoff to
     Name of creditor and complete mailing    Name, telephone number and email        trade debts,
                                                                                                      contingent,              calculate unsecured claim.
         address, including zip code             address of creditor contact          bank loans,
                                                                                                     unliquidated,
                                                                                      professional
                                                                                                      or disputed      Total      Deduction
                                                                                     services, and
                                                                                                                     claim, if   for value of        Unsecured
                                                                                      government
                                                                                                                     partially    collateral           Claim
                                                                                       contracts)
                                                                                                                     secured      or setoff1

                                             CONTACT: Chief Financial Officer
     UPS
                                             PHONE: 800333-7400
7    28013 NETWORK PLACE                                                                Trade             X                                        $1,208,931.71
                                             FAX: 866580-1944
     CHICAGO, IL 60673-1280
                                             UPGFClaims@upsfreight.com
     SYNERGY HOME FURNISHINGS LLC            CONTACT: Chief Financial Officer
8    576 EAST WALNUT STREET                  PHONE: 662993-8400                         Trade             X                                         $989,780.57
     RIPLEY, MS 38663                        FAX: 662796-3053
     EVERGREEN FREIGHT                       CONTACT: Chief Financial Officer
     15950 DALLAS PARKWAY STE 700            PHONE: 972246-2271
9                                                                                       Trade             X                                         $971,601.74
     ATTN TED CHUANG                         FAX: 972246-5503
     DALLAS, TX 75248                        dlsbiz@evergreen- shipping.us
     TZENG SHYNG INDUSTRIES CORP             CONTACT: Chief Financial
     6F, NO. 296, SEC. 4, XINYI RD.          Officer PHONE: 886-6-270-2151
10                                                                                      Trade             X                                         $962,940.86
     DA AN DISTRICT                          FAX:                   886-6-270-0399
     TAIPEI, TPE 10679 TAIWAN                sarah@tscorp.net.tw
     IGO TRADING LIMITED
     RM. 2105, HZ1927, TREND CENTRE          CONTACT: Chief Financial Officer
11                                                                                      Trade             X                                         $947,903.40
     29-31 CHEUNG LEE STREET                 PHONE: 778-302-0100
     CHAI WAN, EASTERN HONG KONG
     KYVAS INTERNATIONAL CO LTD
                                             CONTACT: Chief Financial Officer
     4F, NO. 477-1, SECT2N2
                                             PHONE: 886-2-26572928
12   TIDINGDADAU, NEI-HU, TAIPEI                                                        Trade             X                                         $824,626.67
                                             FAX: 886-2-26575059
     TIDING DADAO , NEIHU DISTRICT
                                             lina1@kyvas.com
     TAIPEI, TPE 11493 TAIWAN
                                             CONTACT: Chief Financial Officer
     A&S SERVICES GROUP, LLC                 PHONE: 717792-3632
13   310 N. ZARFOSS DRIVE                    FAX: 717792-3845                           Trade             X                                         $820,827.41
     YORK, PA 17404                          billing@askinard.com
                                             cs@askinard.com
     ANS                                     CONTACT: Chief Financial Officer
     1-6 GRD FL, VHARDHAMAN CHAMBERS         PHONE: +91 22 6611 0000
14                                                                                      Trade             X                                         $759,164.70
     127C KALYAN STR MASJID EAST             FAX: 91-22- 66341000
     MUMBAI, MH 400005 INDIA                 mail@ans.co.in
     EVERGETIC DEVELOPMENT CO LTD
     ROOM 1501, LIPPO CENTRE, TOWER 2        CONTACT: Chief Financial Officer
15   89 QU EENSWAY,                          PHONE: 852-25485889                        Trade             X                                         $717,623.55
     ADMI RALTY                              FAX: 852-28582653
     CENTRAL AND WESTERN HONK KONG
                                             CONTACT: Chief Financial Officer
     DILEEP INDUSTRIES PVT LTD
                                             PHONE: 91-141-5194726
     584 MAHAVEER NAGAR,
16                                           FAX: 91-141-2552599                        Trade             X                                         $702,490.57
     TONK ROAD JAIPUR,
                                             ashok@dileep.in
     RJ 302018 INDIA
                                             ashokkchoraria@dileep.in
                                             CONTACT: Chief Financial Officer
     WALKER EDISON FURNITURE COMPANY
                                             PHONE: 877203-2917
17   4350 W 2100 S                                                                      Trade             X                                         $638,354.18
                                             FAX: 801954-0564
     SALT LAKE CITY, UT 84120
                                             service@walkeredison.com
     HANG HAI WOODCRAFT'S ART FACTORY
     CO LTD
                                             CONTACT: Chief Financial Officer
18   JINGFONGHUAN INDUSTRIAL                                                            Trade             X                                         $617,529.62
                                             PHONE: 86 0760 6687422
     BAISHI MADAO SANGXIANG
     ZHONGSHAN, GD 528463 CHINA
             Case 20-30808-KRH                  Doc 1       Filed 02/17/20 Entered 02/17/20 11:06:01                          Desc Main
                                                           Document     Page 10 of 28


                                                                                                                               Amount of claim
                                                                                  Nature of
                                                                                   claim                           If the claim is fully unsecured, fill in only
                                                                                                                 unsecured claim amount. If claim is partially
                                                                                                   Indicate if       secured, fill in total claim amount and
                                                                                 (for example,
                                                                                                    claim is     deduction for value of collateral or setoff to
     Name of creditor and complete mailing    Name, telephone number and email    trade debts,
                                                                                                  contingent,              calculate unsecured claim.
         address, including zip code             address of creditor contact      bank loans,
                                                                                                 unliquidated,
                                                                                  professional
                                                                                                  or disputed      Total      Deduction
                                                                                 services, and
                                                                                                                 claim, if   for value of        Unsecured
                                                                                  government
                                                                                                                 partially    collateral           Claim
                                                                                   contracts)
                                                                                                                 secured      or setoff1
                                             CONTACT: Chief Financial Officer
     DESIGNCO
                                             PHONE: 1240-666666
19   LAKRI FAZALPUR DELHI RD MINI                                                   Trade             X                                         $601,559.41
                                             FAX: 0591-2483695
     BYPASS MORADABAD, UP 244001 INDIA
                                             designco@designco-india.com
     SHENYANG NEW SEASONS ARTS &
     CRAFTS
                                             CONTACT: Chief Financial Officer
     NO 6 HUI QUAN ROAD, HUNNAN
20                                           PHONE: +86 (0)XX-XXXXXXX               Trade             X                                         $589,090.08
     NEW AND HIGH TECH INDUSTRIAL
                                             FAX:+86 24 23821853
     SHENYANG, LN 110168
     CHINA
     MARTCO EXPORT PRIVATE LIMITED           CONTACT: Chief Financial Officer
21   NH 24, LODHIPUR RAJPUT                  PHONE: 91-591-2223020                  Trade             X                                         $565,126.45
     MORADABAD, UP 244001 INDIA              accounts@martco.in
     SUN CO LTD
                                             CONTACT: Chief Financial Officer
     NO 4 LANE 4 YECXANH STREET
                                             PHONE: 84-4-9724321
22   HAI BA TRUNG DISTRICT                                                          Trade             X                                         $524,860.60
                                             FAX: 84-4-9724320
     HANOI, HN
                                             sunco49@gmail.com
     VIETNAM
     MINHOU MINXING WEAVING CO LTD           CONTACT: Chief Financial Officer
     #56 XIANSHANBIAN, BAISHA TOWN,          PHONE: 86-591-22950672
23                                                                                  Trade             X                                         $524,708.35
     MINHOU FUZHOU, FJ 350102                FAX: (86) 59122950675/22950676
     CHINA                                   amy@minxing.com
     ALBERTINA EXPORT AND IMPORT INC
                                             CONTACT: Chief Financial Officer
     5 SKYLINE ROAD PARADISE FARM,
                                             PHONE: 632-379-8749
24   BRGY TUNGKONG MANGGA                                                           Trade             X                                         $512,998.62
                                             FAX: 632-361 1787
     SAN JOSE DEL MONTE, BUL 3023
                                             info@albertinainc.com
     PHILIPPINES
     AROMA BAY CANDLES CO LTD
     HUNG DAO WARD
25                                           CONTACT: Chief Financial Officer       Trade             X                                         $506,008.70
     DUONG KINH DISTRICT
     HAIPHONG, HP 180000 VIETNAM
                                             CONTACT: Chief Financial Officer
     YANG MING (AMERICA) CORP                PHONE: 201420-5800
26   1085 RAYMOND BLVD 9TH FLOOR             FAX: 201222-6699                       Trade             X                                         $504,705.00
     NEWARK, NJ 07102                        cs@yangming.com
                                             danshih@my.yangming.com
                                             CONTACT: Chief Financial Officer
     ZIM INTEGRATED SHIPPING SERVICES        PHONE: 757228-1400
27   5801 LAKE WRIGHT DR                     FAX: 757228-1300                       Trade             X                                         $499,198.00
     NORFOLK, VA 23502                       Glickman.Eli@zim.com;
                                             lubicich.marko@us.zim.com
     STERNO HOME INC
                                             CONTACT: Chief Financial Officer
     1 BURBIDGE STREET, SUITE 101
28                                           PHONE: 888867-6095                     Trade             X                                         $498,453.20
     COQUITLAM, BC V3K 7B2
                                             customerservice@sternohome.com
     CANADA
     BACNINH MANUFACTURE AND                 CONTACT: Chief Financial Officer
     TRADING CO LTD                          PHONE: 84-4-35117663
29                                                                                  Trade             X                                         $492,081.43
     102A HOANG CAU DONG DA                  FAX: 84-4 35117662
     HANOI, HN 10000 VIETNAM                 export1@bacninhcraft.com
             Case 20-30808-KRH                  Doc 1       Filed 02/17/20 Entered 02/17/20 11:06:01                          Desc Main
                                                           Document     Page 11 of 28


                                                                                                                               Amount of claim
                                                                                  Nature of
                                                                                   claim                           If the claim is fully unsecured, fill in only
                                                                                                                 unsecured claim amount. If claim is partially
                                                                                                   Indicate if       secured, fill in total claim amount and
                                                                                 (for example,
                                                                                                    claim is     deduction for value of collateral or setoff to
     Name of creditor and complete mailing    Name, telephone number and email    trade debts,
                                                                                                  contingent,              calculate unsecured claim.
         address, including zip code             address of creditor contact      bank loans,
                                                                                                 unliquidated,
                                                                                  professional
                                                                                                  or disputed      Total      Deduction
                                                                                 services, and
                                                                                                                 claim, if   for value of        Unsecured
                                                                                  government
                                                                                                                 partially    collateral           Claim
                                                                                   contracts)
                                                                                                                 secured      or setoff1
     HANG ZHOU J AND S YARD HOME
     FASHION CO
                                             Fan Wei Ping
     2-3 FLOOR, BUILDING 2, NO. 115
                                             PHONE: 18069797796
30   XINGFA RD., XINGQIAO STREET                                                    Trade             X                                         $491,485.00
                                             FAX: (86 571) 8918 0492
     YUHANG DISTRICT
                                             1497267784@qq.com
     HANGZHOU, ZJ 311100
     CHINA
     Case 20-30808-KRH                     Doc 1        Filed 02/17/20 Entered 02/17/20 11:06:01                                Desc Main
                                                       Document     Page 12 of 28


    Fill in this information to identify the case and this filing:

   Debtor Name          Pier 1 Imports (U.S.), Inc.

   United States Bankruptcy Court for the:                Eastern District of Virginia
                                                                                                    (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                          12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                        List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                    /s/ Robert J. Riesbeck
                                       02/17/2020
                                       MM/ DD/YYYY                                 Signature of individual signing on behalf of debtor
                                                                                   Robert J. Riesbeck
                                                                                   Printed name
                                                                                   Chief Executive Officer
                                                                                   Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
Case 20-30808-KRH         Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01              Desc Main
                                  Document     Page 13 of 28




   RESOLUTIONS FOR THE BOARD OF DIRECTORS, SOLE MEMBER AND
 MANAGER, AND MANAGING TRUSTEE, RESPECTIVELY, OF PIER 1 IMPORTS,
                    INC. AND ITS SUBSIDIARIES

                     PIER 1 IMPORTS, INC. AND ITS SUBSIDIARIES

                                        February 16, 2020

OMNIBUS RESOLUTION

        WHEREAS, each of the board of directors, the sole member and manager, and managing
trustee, as applicable (each, a “Governing Body”), of Pier 1 Imports, Inc. (“Pier 1,”), Pier 1 Assets,
Inc., Pier 1 Licensing, Inc., Pier 1 Holdings, Inc., Pier 1 Services Company, Pier 1 Imports (U.S.),
Inc., PIR Trading, Inc., and Pier 1 Value Services, LLC (each a “Subsidiary”, and collectively with
Pier 1, the “Company” or each, a “Company”, as applicable) considered presentations by
management (the “Management”) and the financial and legal advisors (collectively, the
“Advisors”) of the Company regarding the liabilities and liquidity situation of the Company, the
strategic alternatives available to Pier 1 and each Subsidiary, and the effect of the foregoing on
such entity’s businesses;

        WHEREAS, each Governing Body discussed the foregoing with Management and the
Advisors of the Company and each Governing Body has fully considered each of the strategic
alternatives available to Pier 1 and each Subsidiary and has determined, in the reasoned business
judgment of each Governing Body, that the following resolutions are in the best interests of Pier 1
and each Subsidiary and their respective equityholders, creditors and other parties in interest;

       NOW, THEREFORE, BE IT:

       CHAPTER 11 FILING

        RESOLVED, that in the judgment of each Governing Body, it is desirable and in the best
interests of Pier 1 and each Subsidiary, its creditors, and other parties in interest, that each such
entity shall be and hereby is authorized to file or cause to be filed a voluntary petition for relief
(such voluntary petition and the voluntary petitions to be filed, collectively,
the “Chapter 11 Cases”) under the provisions of chapter 11 of title 11 of the United States Code,
11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
Eastern District of Virginia (the “Bankruptcy Court”) or other court of competent jurisdiction, and
shall be and hereby is authorized to file or cause to be filed an application for relief (the
proceedings commenced by such application, the “CCAA Proceedings”) under the provisions of
the Companies’ Creditors Arrangement Act, R.S.C. 1985, c. C-36, as amended (the “CCAA”) in
the Ontario Superior Court of Justice (Commercial List) (the “Canadian Court”).

       RESOLVED, that the Chief Executive Officer, Chief Financial Officer, Chief Operating
Officer, General Counsel, Secretary, any Executive Vice President, any Senior Vice President, any
Vice President, or any other duly appointed officer of Pier 1 and each Subsidiary (each, an
“Authorized Signatory”), acting alone or with one or more other Authorized Signatory be, and
each of them hereby is, authorized, empowered, and directed to execute and file on behalf of the

                                                  1
Case 20-30808-KRH         Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01              Desc Main
                                  Document     Page 14 of 28



Company all petitions, schedules, lists, and other motions, pleadings, papers, or documents
(including the filing of financing statements), and to take any and all action that they deem
necessary, appropriate, or desirable to obtain such relief, including, without limitation, any action
necessary, appropriate, or desirable to maintain the ordinary course operation of the Company’s
business.

       RETENTION OF PROFESSIONALS

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the law firm of Kirkland & Ellis LLP, as the Company’s counsel, to
represent and assist Pier 1 and each Subsidiary in carrying out its duties under the Bankruptcy
Code and to take any and all actions to advance the Company’s rights and remedies, including
filing any pleadings and conducting any potential sale process on behalf of the Company; and, in
connection therewith, each Authorized Signatory, with power of delegation, is hereby authorized,
empowered and directed to execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed an appropriate application for authority to retain Kirkland & Ellis LLP in
accordance with applicable law.

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the law firm of Kutak Rock LLP, as the Company’s counsel, to represent
and assist Pier 1 and each Subsidiary in carrying out its duties under the Bankruptcy Code and to
take any and all actions to advance the Company’s rights and remedies, including filing any
pleadings and conducting any potential sale process on behalf of the Company; and, in connection
therewith, each Authorized Signatory, with power of delegation, is hereby authorized, empowered
and directed to execute appropriate retention agreements, pay appropriate retainers, and to cause
to be filed an appropriate application for authority to retain Kutak Rock LLP in accordance with
applicable law.

       RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the firm of AP Services, LLC as the Company’s financial advisor, to
represent and assist Pier 1 and each Subsidiary in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance the Company’s rights and remedies; and, in
connection therewith, each Authorized Signatory is, with power of delegation, hereby authorized,
empowered and directed to execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed an appropriate application for authority to retain AP Services, LLC in
accordance with applicable law.

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the firm of Guggenheim Securities, LLC, as the Company’s investment
banker, to represent and assist Pier 1 and each Subsidiary in carrying out its duties under the
Bankruptcy Code, and to take any and all actions to advance the Company’s rights and remedies;
and, in connection therewith, each Authorized Signatory is, with power of delegation, hereby
authorized, empowered and directed to execute appropriate retention agreements, pay appropriate
retainers, and to cause to be filed an appropriate application for authority to retain Guggenheim
Securities, LLC in accordance with applicable law.



                                                 2
Case 20-30808-KRH         Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01              Desc Main
                                  Document     Page 15 of 28



        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the firm of PricewaterhouseCoopers LLP, as the Company’s tax advisor,
to represent and assist Pier 1 and each Subsidiary in carrying out its duties under the Bankruptcy
Code, and to take any and all actions to advance the Company’s rights and remedies; and, in
connection therewith, each Authorized Signatory is, with power of delegation, hereby authorized,
empowered and directed to execute appropriate retention agreements, pay appropriate retainers,
and to cause to be filed an appropriate application for authority to retain
PricewaterhouseCoopers LLP in accordance with applicable law.

       RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the firm of Epiq Corporate Restructuring, LLC as the Company’s notice,
claims, and balloting agent and as administrative advisor, to represent and assist Pier 1 and each
Subsidiary in carrying out its duties under the Bankruptcy Code, and to take any and all actions to
advance the Company’s rights and remedies; and, in connection therewith, each Authorized
Signatory, with power of delegation, is hereby authorized, empowered and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain Epiq Corporate Restructuring, LLC in accordance with
applicable law.

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the firm of A&G Realty Partners, LLC as the Company’s real estate
consultant and advisor, to represent and assist Pier 1 and each Subsidiary in carrying out its duties
under the Bankruptcy Code, the CCAA, and the CCAA Proceedings; and, in connection therewith,
each Authorized Signatory is, with power of delegation, hereby authorized, empowered and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain A&G Realty Partners, LLC in accordance
with applicable law.

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ the law firm of Osler, Hoskin & Harcourt LLP as the Company’s counsel,
to represent and assist Pier 1 and each Subsidiary in carrying out its duties under the CCAA and
the CCAA Proceedings and to take any and all actions to advance the Company’s rights and
remedies, including filing any pleadings with the Canadian Court on behalf of the Company; and,
in connection therewith, each Authorized Signatory is, with power of delegation, hereby
authorized, empowered and directed to execute appropriate retention agreements, and pay
appropriate retainer, and authorized and empowered to cause to be filed an appropriate application
for authority to retain Osler, Hoskin & Harcourt LLP in accordance with applicable law.

        RESOLVED, that each Authorized Signatory be, and hereby is, authorized, empowered
and directed to employ any other professionals to assist the Company in carrying out its duties
under the Bankruptcy Code and the CCAA; and, in connection therewith, each Authorized
Signatory, with power of delegation, is hereby authorized, empowered and directed to execute
appropriate retention agreements, pay appropriate retainers, and to cause to be filed an appropriate
application for authority to retain the services of any other professionals as necessary, appropriate,
or desirable, including (without limitation) special counsel to the extent determined necessary,
appropriate, or desirable.


                                                  3
Case 20-30808-KRH          Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01               Desc Main
                                   Document     Page 16 of 28



       RESOLVED, that each Authorized Signatory be, and hereby is, with power of delegation,
authorized, empowered, and directed to execute and file all petitions, schedules, motions, lists,
applications, pleadings, and other papers and, in connection therewith, to employ and retain legal
counsel, accountants, financial advisors, restructuring advisors, and other professionals and to take
and perform any and all further acts and deeds that each Authorized Signatory deem necessary,
appropriate, or desirable in connection with the Chapter 11 Cases and the CCAA Proceedings.

       PLAN SUPPORT AGREEMENT

        RESOLVED, that in the business judgment of each Governing Body, it is desirable and in
 the best interests of the Company, its equityholders, its creditors, and other parties in interest to
 enter into the Plan Support Agreement, and that the Company’s performance of its obligations
 under the Plan Support Agreement be and hereby is, in all respects, authorized and approved.

      RESOLVED, that each Authorized Signatory, acting alone or with one or more other
 Authorized Signatories be, and they hereby are, authorized, empowered, and directed to execute
 the Plan Support Agreement on behalf of the Company, perform all the transactions
 contemplated thereby.

SENIOR SECURED,               SUPER-PRIORITY             DEBTOR-IN-POSSESSION                CREDIT
AGREEMENT

        RESOLVED, that the form, terms and provisions of that certain Senior Secured, Super-
Priority Debtor-In-Possession Credit Agreement, dated on or around the date hereof (the “Credit
Agreement”), by and among Pier 1 Imports (U.S.), Inc., a Delaware corporation (the “Borrower”),
the Facility Guarantors (as defined therein), the financial institutions from time to time party
thereto as lenders (the “Lenders”), Pathlight Capital L.P., a Delaware partnership, as DIP ABL
Term Loan Agent, and Bank of America, N.A., as Administrative Agent and Collateral Agent for
the Lenders (in such capacity, the “Agent”), and the form, terms and provisions of each of the
instruments and documents listed below (together with the Credit Agreement, collectively, the
“Loan Documents”), be, and hereby are, in all respects approved; and further resolved, that each
Company’s performance of its respective obligations under the Credit Agreement and the other
Loan Documents, including the borrowings thereunder, as applicable, the grant of a security
interest in all or substantially all of the assets of such Company, and the guarantee of the
obligations thereunder, as applicable, be, and hereby are, in all respects, approved; and further
resolved, that each of the chief executive officer, the president, the chief financial officer, any vice
president, the treasurer, the secretary or any assistant secretary of each Company and any other
person designated by the applicable Governing Body from time to time (collectively, the
“Authorized Officers” and individually, an “Authorized Officer”), acting alone or with one or more
other Authorized Officers, be, and hereby is, authorized and empowered to execute and deliver
(including by facsimile, electronic or comparable method) the Credit Agreement, each of the other
Loan Documents, and each of the instruments and documents contemplated thereby, in the name
and on behalf of each Company of which he or she is an Authorized Officer, under its respective
company seal or otherwise, with such changes therein as shall be approved by the Authorized
Officer executing the same, with such execution by said Authorized Officer to constitute
conclusive evidence of his or her approval of the terms thereof, including any departures therein
from the form presented to the applicable Governing Body:

                                                   4
Case 20-30808-KRH         Doc 1      Filed 02/17/20 Entered 02/17/20 11:06:01        Desc Main
                                    Document     Page 17 of 28




       (i)     the Notes, if any;

       (ii)    any fee letter in connection with the Credit Agreement;

       (iii)   the Security Agreement, together with such agreements, assignments or
               instruments (including, without limitation, stock powers, affidavits, financing
               statements, notices, intellectual property security agreements, reaffirmations and
               amendments and restatements of existing documents) as may be reasonably
               requested by the Agent;

       (iv)    the Interim Order (including the Order of the Canadian Court in the CCAA
               Proceedings recognizing the Interim Order in Canada);

       (v)     the Final Order (including the Order of the Canadian Court in the CCAA
               Proceedings recognizing the Final Order in Canada);

       (vi)    any guarantee, pledge agreement or any other Security Document or Loan
               Document (each as defined in the Credit Agreement) in connection with the Credit
               Agreement;

       (vii)   any commitment letter in connection with the Credit Agreement;

       (viii) Uniform Commercial Code and PPSA financing statements, fixture filings,
              intellectual property security agreements and other instruments as may be requested
              by the Agent or as may be necessary or appropriate to create, preserve and perfect
              the security interests purported to be created by the Loan Documents;

       (ix)    a mortgage, if any, on each piece of parcel property owned by each Company and
               a leasehold mortgage, if any, on each parcel of real property leased by each
               Company;

       (x)     such swap agreements, master agreements and other instruments or certificates
               requested by the Agent in connection with hedging matters;

       (xi)    such agreements with third parties (including, without limitation, blocked account
               agreements, bank agency agreements, lockbox agreements, control agreements, tri-
               party agreements with licensors, credit card notifications, customs broker
               agreements, landlord agreements, collateral access agreements and warehouse
               waivers) relating to the Collateral; and

       (xii)   such other Loan Documents, instruments, certificates and documents as may be
               requested by the Agent or contemplated by the Credit Agreement or any other Loan
               Document.

       RESOLVED, that each Company will obtain benefits from the incurrence of the Loans by
the Borrower and the other obligations under the Credit Agreement and the other Loan Documents


                                                5
Case 20-30808-KRH         Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01              Desc Main
                                  Document     Page 18 of 28



which are necessary and convenient to the conduct, promotion and attainment of the business of
such Company.

        RESOLVED, that the granting of security interests by each Company in all or substantially
all property now or hereafter owned by such Company as contemplated by the Credit Agreement,
the other Loan Documents and any other agreements, documents or filings that the Agent
determines are necessary, appropriate or desirable pursuant to the terms of the Loan Documents
be, and hereby is, in all respects authorized and approved; and further resolved, that the Collateral
Agent is authorized to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of any Company in such form
and in such offices as the Collateral Agent determines appropriate. The Collateral Agent is
authorized to use the collateral description “all personal property of debtor” or “all assets of
debtor” or any similar description in any such financing statements.

        RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
empowered to take all such further actions including, without limitation, to pay all fees and
expenses in accordance with the terms of the Loan Documents, to arrange for and enter into
supplemental agreements, instruments, certificates or documents relating to the transactions
contemplated by the Credit Agreement or any of the Loan Documents and to execute and deliver
all such supplemental agreements, instruments, certificates or documents, in the name and on
behalf of each Company of which he or she is an Authorized Officer, under its respective company
seal or otherwise, which shall in their sole judgment be necessary, proper or advisable in order to
perform such Company’s obligations under or in connection with the Credit Agreement or any of
the Loan Documents and the transactions contemplated therein, and to carry out fully the intent of
the foregoing resolutions.

       RESOLVED, that each of the Authorized Officers be, and hereby is, authorized and
empowered to execute and deliver any amendments, amendment and restatements, supplements,
modifications, renewals, replacements, consolidations, substitutions and extensions of the Credit
Agreement or any of the Loan Documents which shall in their sole judgment be necessary, proper
or advisable.

       RESOLVED, that all acts and actions taken by the Authorized Officers prior to the date
hereof with respect to the transactions contemplated by the Credit Agreement or any of the Loan
Documents be, and hereby are, in all respects confirmed, approved and ratified.

        RESOLVED, that the signature of any Authorized Officer shall be conclusive evidence of
the authority of such Authorized Officer to execute and deliver the documents so executed.

       RESOLVED, that all capitalized terms used in the resolutions under the caption “SENIOR
SECURED, SUPER-PRIORITY DEBTOR-IN-POSSESSION CREDIT AGREEMENT”
and not otherwise defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.




                                                 6
Case 20-30808-KRH         Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01             Desc Main
                                  Document     Page 19 of 28



       GENERAL

        RESOLVED, that in addition to the specific authorizations heretofore conferred upon the
Authorized Signatories, each Authorized Signatory (and their designees and delegates) be, and
hereby is, authorized and empowered, in the name of and on behalf of the Company, to take or
cause to be taken any and all such other and further action, and to execute, acknowledge, deliver,
and file any and all such agreements, certificates, instruments, and other documents and to pay all
expenses, in each case as in such Authorized Signatory’s judgment, shall be necessary, appropriate,
or desirable in order to fully carry out the intent and accomplish the purposes of the Resolutions
adopted herein.

        RESOLVED, that each Governing Body has received sufficient notice of the actions and
transactions relating to the matters contemplated by the foregoing Resolutions, as may be required
by the organizational documents of Pier 1 and each Subsidiary, or hereby waives any right to have
received such notice.

        RESOLVED, that any and all acts, actions, and transactions relating to the matters
contemplated by the foregoing Resolutions done in the name of and on behalf of Pier 1 and each
Subsidiary, prior to the date of this omnibus resolution on behalf of Pier 1 and each Subsidiary be,
and are hereby in all respects are approved, confirmed, and ratified as the true acts and deeds of
the Company with the same force and effect as if each such act, transaction, agreement, or
certificate had been specifically authorized in advance by resolution of each Governing Body.

        RESOLVED, that each Authorized Signatory (and their designees and delegates) and each
other director, sole member and manager, or managing trustee of each direct subsidiary of each
Subsidiary, be and hereby is authorized and empowered to take all actions or to not take any action
in the name of and on behalf of each Subsidiary with respect to the transactions contemplated by
these Resolutions hereunder as the sole shareholder, directors, sole member and manager, or
managing trustee of each Subsidiary, in each case, as such Authorized Signatory shall deem
necessary, appropriate, or desirable in such Authorized Signatory’s reasonable business judgment
as may be necessary, appropriate, or desirable to effectuate the purposes of the transactions
contemplated herein.


                                  *      *       *       *      *




                                                 7
Case 20-30808-KRH        Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01           Desc Main
                                 Document     Page 20 of 28



                                    Pier 1 Imports, Inc.
                          Written Consent of the Board of Directors

                                      February 16, 2020

WHEREAS, the members of the Board of Directors (the “Board”) of Pier 1 Import, Inc., a
Delaware corporation (the “Company”), have unanimously consented in writing (including by
electronic transmission) to taking action with respect to the preambles and resolutions contained
on Exhibit A, attached hereto, pursuant to Section 141(f) of the Delaware General Corporation
Law.

IN WITNESS WHEREOF, the undersigned, being a member of the Board, hereby consents to,
approves, and adopts the preambles and resolutions contained on Exhibit A, which is attached
hereto.


                                                Terry E. London



                                                Cheryl. A. Bachelder



                                                Robert
                                                R
                                                Robbeert
                                                     ert
                                                      rt L.
                                                         L. Bass



                                                Hamish A. Dodds



                                                Brendan L. Hoffman



                                                Katherine M.A. Kline



                                                Michael A. Peel



                                                Robert J. Riesbeck
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01    Desc Main
                            Document     Page 21 of 28




                                        Ann M. Sardini



                                        Pamela B. Co
                                                  Corrie
                                                   orrie



                                        Steven G. Panagos


                                        Being all of the directors of:
                                        Pier 1 Imports, Inc.
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 22 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 23 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 24 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 25 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 26 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 27 of 28
Case 20-30808-KRH   Doc 1    Filed 02/17/20 Entered 02/17/20 11:06:01   Desc Main
                            Document     Page 28 of 28
